Citation Nr: 1750428	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected disabilities and toxic herbicide exposure.

2.  Entitlement to service connection for a basal ganglia stroke, to include as due to service-connected disabilities and toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970, which included service in the Republic of Vietnam.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran's spouse was appointed conservator by a Colorado District Court in March 2010.  

The Veteran and his spouse attended an August 2017 videoconference hearing before the undersigned judge.  A hearing transcript is of record.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran's hypertension is related to service.

2.  The Veteran's basal ganglia stroke is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to service-connected disabilities and toxic herbicide exposure, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a basal ganglia stroke, to include as due to service-connected disabilities and toxic herbicide exposure, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

The Veteran is seeking service connection for hypertension and a basal ganglia stroke.  The Veteran and his spouse assert that his disabilities are due to his military service, to include as due to his service-connected disabilities as well as his conceded exposure to toxic herbicides during service in the Republic of Vietnam.  The Board finds that the Veteran's claims should be granted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is presumptively warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).


Hypertension

Initially, the Board notes that hypertension is not one of the presumptive diseases for toxic herbicide exposure.  However, the fact that entitlement to service connection for hypertension due to toxic herbicide exposure is not warranted on a presumptive basis does not preclude the Veteran from alleging that his hypertension is in fact related to Agent Orange exposure.  

The Veteran's March 2013 VA examination indicates that he was first diagnosed with hypertension in 1998.  However, he did not require medication to control his hypertension until 2005.  In an April 2012 opinion, the Veteran's physician noted the Veteran's diagnosis of hypertension and concluded that it was linked to his service-connected diabetes.  

Although the physician's rationale was not extensive, his familiarity with the Veteran's medical history and current condition entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

In addition, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  While not determinative, such evidence should be taken into account by the Board in adjudicating claims for entitlement to service connection for hypertension as due to toxic herbicides.  

In light of the positive nexus opinion coupled with VA's own determination that there is limited or suggestive evidence of a general association between hypertension and Agent Orange exposure, the Board finds that the evidence of record favors a finding that the Veteran's hypertension is related to his military service.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Basal Ganglia Stroke

Similar to the Veteran's hypertension, entitlement to service connection for basal ganglia stroke as due to toxic herbicide exposure is not warranted on a presumptive basis, but that does not preclude the Veteran from alleging that his stroke is in fact related to Agent Orange exposure.  The evidence presented to the Board overwhelmingly demonstrates that the Veteran's basal ganglia stroke is etiologically related to military service.  

The Veteran's stroke is shown to be secondary to his service-connected diabetes.  In March 2012, Drs. K.H. and J.D. noted that even though the Veteran had not been formally diagnosed with diabetes until after his stroke, a review of his medical records revealed that he had insulin resistance prior to the stroke.  As the medical literature indicates that insulin resistance is a precursor to diabetes, the doctors asserted that the Veteran's service-connected diabetes contributed substantially to his eventual stroke.  This opinion has been assigned significant probative value by the Board as it is well-reasoned and endorsed by a medical toxicology fellow as well as the medical toxicology fellowship program director at the Rocky Mountain Poison and Drug Center.  

Alternatively, Dr. B.K. of the University of Colorado, School of Medicine, concluded that there was precedent for determining that his stroke is related to toxic herbicide exposure.  Dr. B.K. cited the fact that the risk factors for cardiovascular disease, a presumptive condition for veterans who have been exposed to toxic herbicides, are essentially identical to cerebrovascular disease both in terms of health conditions and exposures.  Once again, the Board assigns the well-reasoned opinion significant probative value and finds that his stroke is related to his toxic herbicide exposure.

Finally, the medical evidence demonstrates that the Veteran's stroke is etiologically related to his service-connected hypertension.  Dr. J.C. came to the conclusion that the Veteran's hypertension contributed significantly to the stroke.  Similarly, in a March 2013 medical opinion, a VA examiner opined that the Veteran's stroke is directly related to his hypertension.

Based on the reasons set out above, the Board finds that the Veteran's basal ganglia stroke is related to service.


ORDER

Service connection for hypertension, to include as due to service-connected disabilities and toxic herbicide exposure, is granted.

Service connection for a basal ganglia stroke, to include as due to service-connected disabilities and toxic herbicide exposure, is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


